United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-1152
                                  ___________

Arthur Lee Walls, III,                   *
                                         *
             Plaintiff-Appellant,        *
                                         *
       v.                                *
                                         *
Franklin L. Noel, Mr.; Franklin L.       *
Noel, Mrs.; David S. Doty, Mr.;          *
David S. Doty, Mrs.; United States       *
Attorney's Office, et al.; David         *
Lillehaug, Mr.; David Lillehaug, Mrs.; *
Jeffrey S. Paulsen, Mr.; Jeffrey S.      *
Paulsen, Mrs.; Scott Tilsen, Attorney's; *
Scott Tilsen, Mrs.;                      *
                                         *
             Defendants - Appellees,     *
                                         *   Appeal from the United States
Dan Guerrero, Mr.; Clerk of Courts       *   District Court for the District
in Minneapolis;                          *   of Minnesota.
                                         *
             Defendants,                 *         [UNPUBLISHED]
                                         *
Federal Bureau of Investigation,         *
Agents; Canada, Mr.; Canada, Mrs.;       *
Mento, Mr.; Mento, Mrs.; Cassandra       *
Joseph, Mrs.; Cassandra Joseph, Mr.;     *
                                         *
             Defendants-Appellees,       *
                                         *
Police Officers, Eight Unknown           *
Minneapolis Police Officers; Hennepin *
County Sheriff's Dept.; Holtz, Mr.;       *
Holtz, Mrs.; Steven Parshall, Mr.;        *
Steven Parshall, Mrs.; The Broward        *
County Office; Kenneth Nichols, Mr.;      *
Kenneth Nichols, Mrs.;                    *
                                          *
             Defendants,                  *
                                          *
United States Marshal, eight unknown;     *
United States Bailiff, eight unknown;     *
United States Marshal, Office, et al.;    *
Federal Bureau of Investigation, The      *
F.B.I. Agency, et al.; U.S. Probation     *
Office; Douglas Stevens, Mr.;             *
Douglas Stevens, Mrs.; Dennis Smith,      *
Mr.; Dennis Smith, Mrs.,                  *
                                          *
             Defendants-Appellees.        *

                                    ___________

                              Submitted: June 14, 2000

                                   Filed: June 29, 2000
                                    ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Arthur Lee Walls, III filed this pro se action against two federal judges, two
federal prosecutors, a federal public defender, multiple FBI agents, several law
enforcement officials, the spouses of the individual defendants, and various federal
agencies. Walls alleged each of the defendants violated his constitutional rights by
participating in the successful federal prosecution of Walls for possession with intent

                                          -2-
to distribute cocaine although knowing Walls was not subject to the federal court's
jurisdiction at the time he committed his crime. The district court dismissed Walls's
complaint for failure to state a claim. Having carefully reviewed the record, we affirm
for the reasons expressed in the magistrate judge's thorough report and recommendation
as adopted by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-